Citation Nr: 1212473	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for an acquired psychiatric disability.

A Travel Board hearing was held in October 2008 with the Veteran in St. Petersburg,  Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This matter was previously remanded by the Board in April 2009 and May 2011, and now returns to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is warranted in order to fully and fairly adjudicate the Veteran's claim.

As noted in the May 2011 remand, the Veteran was afforded a VA examination in September 2009.  The opinion provided by the examiner was inadequate, in part, because the only rationale provided was as follows: "The above opinion is based on the Veteran's military records, review of the c-file, treatment records, clinical evaluation, review of recent research, psychological testing, and DSM-IV criteria."  A detailed rationale, to explain the reasoning behind the examiner's opinion, was not provided.  The claim was remanded in order to obtain supplemental opinion or new examination to correct the deficiencies in the September 2009 opinion.

The Veteran subsequently underwent an additional examination in August 2011.  A new VA examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  Based on these findings, she diagnosed the Veteran with schizoaffective disorder, major depressive disorder (recurrent), and polysubstance abuse in sustained remission, but concluded that these conditions did not have their onset during service and were not otherwise related to service.  Her opinion was based on "the Veteran's military records, review of the c-file, treatment records, clinical evaluation, review of recent research, psychological testing, and DSM-IV criteria."

Unfortunately, further development is warranted.  The Board emphasizes that citing to available sources of information such as the Veteran's records and clinical evaluation, without reference to an underlying explanation of how those sources inform the examiner's opinion, is an insufficient rationale for the conclusion that the Veteran's psychiatric disorders are not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (each holding that a medical opinion must be supported by analysis, reasoning, or rationale to be entitled to probative value); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who provided the August 2011 VA psychiatric examination.  Upon review, she should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's diagnosed schizoaffective disorder and major depressive disorder are etiologically related to service.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  The examiner should specifically explain how the Veteran's military records, review of the claims file, treatment records, clinical evaluation, review of recent research, psychological testing, and DSM-IV criteria, result in the conclusion that the diagnosed psychiatric conditions did not have their onset in, and are not otherwise related to, service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the file should be referred to another suitable examiner for review of the record to determine whether the Veteran's diagnosed psychiatric conditions are etiologically related to service.  If that examiner indicates that further examination of the Veteran is necessary in order to respond to the Board's inquiry, such should be afforded the Veteran after which the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric conditions are etiologically related to his period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






							(CONTINUED ON NEXT PAGE) 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


